Case 20-10691 Doc 249-1 Filed 09/09/21 Pagelof7

DocuSign Envelope ID: 982986EB-C70B-4218-ABEF-CB108AAESF68

Settlement and Plan Support Agreement

Tey ment and Plan Support Agreement (the “Agreement”) is entered into as of this
Btle day o CTY > by and among Zachair Ltd., Maryland corporation (“Zachair” or the
“Debtor”), Dr. Nabil Asterbadi (“Asterbadi”) (Zachair and Asterbadi are referred to collectively
as the “Zachair Parties”), PD Hyde Field LLC, a limited liability company organized under the
laws of Maryland (“PD”) and Watt Companies, Inc. a corporation organized under the laws of
California (“Watt”) (PD and Watt are referred to collectively as the “PD Parties”). Zachair,
Asterbadi, PD and Watt are referred to individually as a “Party” and collectively as the “Parties.”

 

Recitals

A. On January 17, 2020 (the “Petition Date”), Zachair filed a voluntary chapter 11
petition, commencing bankruptcy case, no. 20-10691-TJC (the “Bankruptcy Case’’) in the United
States Bankruptcy Court for the District of Maryland (the “Bankruptcy Court”). Zachair is the
debtor and debtor-in-possession in the Bankruptcy Case.

B. Zachair and WV/B Palisades Development LLC, a California limited liability
company (“WV/B”) entered into a Real Estate Sale Contract dated as of March 22, 2013, which
was amended pursuant to Agreement and First Amendment to Real Estate Sale Contract dated
April 8, 2013, and further amended pursuant to Second Amendment to Real Estate Sale Contract
dated April 19, 2013, and further amended pursuant to Third Amendment to Real Estate
Contract, and a letter agreement, each dated November 12, 2015 (collectively, the “PD Sale
Contract”). WV/B assigned its rights under the PD Sale Contract to PD pursuant to Assignment
of Real Estate Sale Contract dated November 9, 2015.

 

Cc, The PD Sale Contract provided for Zachair’s sale to PD of approximately 423.45
acres of real property located in Prince George’s County, Maryland (the “Property”), more fully
described in Exhibit A to the Amended Order (A) Approving the Stale of the Debtor's Property
Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Approving the Sales Contract,
(C) Approving Bid Procedures, (D) Scheduling Bid Deadline, Auction and Sale Hearing, (E)
Approving Form and Manner of Notice Thereof, and (F) Granting Certain Related Relief,
entered on July 27, 2021 at clerk’s docket no, 235 (the “Sale Order”).

D. Disputes arose under the PD Sale Contract, and PD filed a complaint against
Zachair and Asterbadi (as amended, the “Complaint”) in the Circuit Court for Prince George’s
County, Maryland (the “Circuit Court”), case no. 18-42893 (the “Circuit Court Case”). The
Zachair Parties dispute the assertions in the Complaint, and believe that, if litigated, Zachair
would assert counterclaims against the PD Parties.

 

E. In connection with the Complaint, PD filed a lis pendens on the Property.
Pursuant to the requirements of the Sale Order, PD has released the lis pendens.

F, On or about May 20, 2020, PD filed proof of claim no. 18-1 (the “PD Proof of

Claim”) in the Bankruptcy Case asserting a claim in the aggregate amount of $5,617,818.00, and
assortine-that $1.200,000.00 of such claim was secured (the remainder asserted to be an

asserting-that Wb gee Ur rR tee

unsecured non-priority claim).
Case 20-10691 Doc 249-1 Filed 09/09/21 Page2of7

DocuSign Envelope ID; 9B2986EB-C70B-4218-ABEF-CB108AAE5SF68

G. On June 11, 2021, Zachair filed Debtor’s Motion for an Order (A) Approving the
Stale of the Debtor's Property Free and Clear of Liens, Claims, Interests and Encumbrances, (B)
Approving the Sales Contract, (C) Approving Bid Procedures, (D) Scheduling Bid Deadline,
Auction and Sale Hearing, (E) Approving Form and Manner of Notice Thereof, and (F) Granting
Certain Related Relief, clerk’s docket no. 215 (the “Sale and Bid Procedure Motion”). Among
other relief, the Sale and Bid Procedure Motion sought preliminary approval of a Real Estate
Sales Contract dated June 1, 2021, between Zachair as seller, and JP Land Holdings, LLC as
purchaser attached as Exhibit B to the Sale and Bid Procedure Motion (as may be amended, the

“JP Sale Contract”’).

H. On June 28, 2021, Zachair filed its Debtor’s Plan of Reorganization, clerk’s
docket no. 224 (as may be amended, the “Plan”), and Disclosure Statement with Respect to
Debtor’s Plan of Reorganization, clerk’s docket no 225 (as may be amended, the “Disclosure

Statement”).

I. To facilitate confirmation and consummation of the Plan, Zachair is seeking a
commitment for a loan in an amount not less than $7,550,000 (net of lender’s points, fees,
prepaid interest, escrows and closing costs) to provide funds for payments under the Plan (“Exit

Financing”).

J. Without admitting liability for, or the validity of, any pending or threatened
claims or counterclaims, the Parties desire to settle and resolve their disputes on the terms set

forth in this Agreement.

Agreement
1. PD Proof of Claim, Effective on the Approval Date, PD shall have an allowed

non-priority unsecured claim in the Bankruptcy Case in the amount of Three Million Two
Hundred Thousand and No/100 Dollars ($3,200,000.00), and the PD Proof of Claim shall be
deemed amended to reflect the amount and character of PD’s claim, as set forth in this section.
The Approval Order shall provide for the allowance of the PD Proof of Claim for all purposes in
this Bankruptcy Case, or otherwise. The PD Proof of Claim shall be treated as set forth below.
Except as set forth in this section, the Parties waive any and all right to amend or seek
reconsideration of the PD Proof of Claim under Section 502(j) of the United States Bankruptcy
Code (the “Bankruptcy Code”), Rule 3008 of the Federal Rule of Bankruptcy Procedures (the
“Bankruptcy Rules”), or otherwise. Except for the PD Proof of Claim, the PD Parties shall not
file, or cause any other person to file on their behalf, or on behalf of any of their affiliates, any
proof of claim or motion for allowance of an administrative expense.

2. Treatment of PD Proof of Claim.

a. Treatment of PD Proof of Claim if Exit Financing is Obtained. The Debtor
diligently shall pursue Exit Financing, If the Debtor succeeds in obtaining Exit
Financing that provides funds in a principal amount not less than $7,550,000 (net
of lender’s points, fees, prepaid interest, escrows and closing costs), or such lesser

-gmount-as-the Debtor-in.its sole.discretion.may.elect,.and_ ifthe Exit Financing is

funded prior to the end of 2021, the Debtor shall pay $1,600,000 (the “Effective
Date Payment”) to PD concurrently with the funding of such financing, and shall

2
Case 20-10691 Doc 249-1 Filed 09/09/21 Page 3of7

DocuSign Envelope ID: 9B2986EB-C70B-4218-ABEF-CB108AAESF 68

pay an additional $500,000 (the “Back End Payment”) to PD concurrently with
the Debtor’s receipt of the second installment payment due under the Note, as
such term is defined in the JP Sales Contract. No interest shall accrue or be paid
on the payments set forth in this subsection.

b. Treatment of PD Proof of Claim if Exit Financing is Not Obtained. Ifthe Debtor
is not able to arrange or consummate Exit Financing on the terms set forth in
Subsection 2(a), the Debtor shall pay the PD Proof of Claim in full pari passu
with the payment of principal to other allowed general unsecured claims. The PD
Proof of Claim shall be paid in full not later than the due date for the payment of
the second installment under the Note (i.e., if extended, i.e,, March 1, 2025). No
interest shall accrue or be paid on the payments set forth in this subsection.

c. Overbid. In the event that there is a competing bid for the Property that results in
a net increase in the purchase price payable under the JP Sales Contract (or a
replacement for the JP Sales Contract), in addition to the payments provided
above, PD shall be paid an amount equal to 10% of the net increase in the

purchase price, capped at $500,000.

3, Mutual General Release. Effective on the Approval Date, the Zachair Parties, on
the one hand, and the PD Parties, on the other, on behalf of themselves and their respective
affiliates, hereby release, acquit and forever discharge each other, and each of their respective
affiliates, agents, employees, managers, officers, directors, owners, servants, representatives,
attorneys, accountants, predecessors in interest, successors, assigns, spouses, heirs, and legatees
(individually, a “Released Party”, and collectively, the “Released Parties”) from any and all
liabilities, claims, suits, debts, liens, losses, causes of action, demands, rights, damages, costs and
expenses of any kind, character or nature whatsoever, known or unknown, fixed or contingent,
liquidated or unliquidated, disputed or undisputed, that either of them may have or claim to have
against the other (and its respective Released Parties) arising out of any act, omission or
circumstance arising or existing from the beginning of time through the date of this Agreement
(collectively, “Released Claims”). The parties each hereby represent, warrant and covenant that
none of them will sue, or otherwise prosecute in any way, any Released Party with respect to any
of the Released Claims. Each party hereby further represents, warrants and covenants that he or
it has not assigned, sold, encumbered or otherwise transferred or disposed of, any interest in any
of the Released Claims, and that he or it will not assign, sell or otherwise transfer, encumber or
dispose of, any interest in any of the Released Claims. Without acknowledging or admitting the
applicability of California law, each of the Parties acknowledge and agree that they understand
the meaning and effect of Section 1542 of the California Civil Code, and waive the applicability
of such Section to the fullest extent permitted under law. Section 1542 provides:

“A general release does not extend to claims that the creditor or releasing party does
not know or suspect to exist in his or her favor at the time of executing the release
and that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party.”

Notwithstanding anything to the contrary in this Séction, nothing in this Section reieases, acquits, ~~

waives or discharges any of the following: (a) the PD Proof of Claim (as amended pursuant to

3
Case 20-10691 Doc 249-1 Filed 09/09/21 Page4of7

DocuSign Envelope ID: 9B2986EB-C70B-4218-ABEF-CB108AAE5F 68

this Agreement); (b) any obligations under the Sale Order; (c) any obligations under this
Agreement; or (d) liability for acts or omissions occurring after the date of this Agreement.
Without waiving any right to assert or deny that that the he Parties further agree that the PD Sale
Contract previously was terminated, for purposes of eliminating any doubt, the Parties agree that
effective as of the Approval Date, the PD Sale Contract is hereby deemed terminated, no Party
shall have any prospective performance obligation under the PD Sale Contract, and the PD
Parties shall have no right or interest in the Property.

4, Documents and Entitlements. Not later than five (5) business days following the
Approval Date, the PD Parties shall deliver to the Debtor all plans, drawings, documents,
permits, entitlements, appraisal reports, marketing materials, communications with builders and
other materials relating to the Property (the “Materials”), The PD Parties hereby (a) authorize
the use of the Materials by the Debtor or any purchaser of the Property, and (b) consent to the
Debtor’s or any purchaser’s engagement of any consultant previously engaged by PD with
respect to the Property, and to the consultant sharing with the Debtor or any purchaser its work
product generated on behalf of PD. For the purposes of this Section, “purchaser” means any
person who is under contract with the Debtor to purchase the Property, or who has closed under

such contract.

5. Circuit Court litigation. Any and all complaints filed in PD Hyde Field LLC v.
Zachair, Ltd. et al., Civil Case no. 18-42893 (Circuit Court for Prince George’s County,
Maryland) (the “Circuit Court Case”) shall be dismissed with prejudice within ten (10) days after
entry of the Approval Order. Upon execution of the Agreement, the Parties will advise the
Circuit Court of the pendency of the settlement. Pending the entry of the Approval Order, the
Parties will defer all activities in connection with the Circuit Court Case.

6. Amendments to Plan and Disclosure Statement. Promptly upon execution by all
Parties of this Agreement, the Debtor shall modify its Plan and Disclosure Statement to provide
for the terms set forth in this Agreement. The Debtor shall have the right to make such further
and additional amendments to the Plan and Disclosure Statement as the Debtor determines is
appropriate. Such amendments may include altering the treatment of other creditors under the
Plan. PD will not oppose the Debtor’s amendments to the Plan or the Disclosure Statement and,
if requested by the Debtor, will affirmatively consent to such amendments, provided that the
amendments do not adversely alter the allowance or treatment of the PD Claim under the

Agreement.

7, Amendments to Sales Contract. The Debtor anticipates the possibility of
amendments to the Sales Contract, or the possibility of different terms in the event that a
competing bidder becomes the Purchaser. PD will not oppose modifications to the Sales
Contract, or the Debtor entering into a competing real estate purchase agreement, and, if
requested by the Debtor, will affirmatively consent to such amendments or replacements,
provided that the amendments and/or replacements do not adversely alter the treatment of PD
under the Agreement. The possible extensions of time mentioned above are not considered
material or adverse for purposes of this subsection. In the event that adverse amendments or

_replacements are proposed, the Debtor may request PD’s consent to such amendments or
replacements with respect to the Sales Contract, and PD will not unreasonably withhold,
condition or delay its consent.
Case 20-10691 Doc 249-1 Filed 09/09/21 Page5of7

DocuSign Envelope ID: 9B2986EB-C70B-4218-ABEF-CB108AAESF68

8. Standstill, PD shall not file any motion, or take any action, that would impede the
Debtor from marketing or selling the Property, conducting the Bankruptcy Case, obtaining
approval! of its Disclosure Statement confirming its Plan, or seeking conversion or dismissal of
the chapter 11 case (provided that any dismissal order preserve the Approval Order and the terms
of this Agreement), Upon the oceurrence of the Approval Date, the PD Parties will have no
further active involvement in the Bankruptcy Case, including without limitation filing a plan in
the Bankruptcy Case, except as expressly provided in this Agreement.

9. Plan Support. PD shall vote in favor of any plan proposed by the Debtor that
implements and is consistent with the terms of the Agreement. Absent the Debtor’s written
consent, PD shall vote to reject any plan of liquidation or reorganization filed in the Bankruptcy

Case, other than the Debtor’s Plan.
10. Representations and Warranties. Each Party represents and warrants:

a. He, she or it has received independent legal advice from its attorneys with respect
to the advisability of making the settlement provided for in this Agreement.

b, He, she or it has made such independent investigation of the facts pertaining to
this Agreement, and of all matters pertaining to it, as he, she or it deems

necessary.

c. No Party (nor any officer, agent, partner, employee, representative, or attorney for
any party), has made any statement or representation to any other Party regarding
any fact relied upon in entering into this Agreement, and neither Party relies upon
any statement, representation or promise of any other Party (or any officer, agent,
partner, employee, representative, or attorney of or for any Party), in executing
this Agreement, or in making the settlement provided for in this Agreement.

d. He, she or it, or a responsible officer, has read this Agreement and understands
the contents hereof. Each individual executing this Agreement represents that he
or she is empowered to do so and has the authority to bind the Party on whose
behalf this Agreement is signed; provided, however, that the Debtor’s authority is
subject to approval by the Bankruptcy Court.

e. The recitals set forth above are true and correct.

11. No Admissions. This Agreement memorializes the settlement of the Transfers
that are denied and contested, and nothing contained in this Agreement shall be construed as an
admission by any Party of any liability or defense of any kind to any other Party.

12. Miscellaneous Provisions.

a. This Agreement shall be deemed to have been executed and delivered in the State
of Maryland, and the rights and obligations of the Parties to this Agreement shall
__be construed and enforced in accordance with and governed by the laws of the
State of Maryland. The Parties expressly consent to the jurisdiction of the
Bankruptcy Court to enforce this Agreement and to resolve any and all disputes

5
Case 20-10691 Doc 249-1 Filed 09/09/21 Page6of7

DocuSign Envelope ID: 9B2986EB-C70B-4218-ABEF-CB108AAE5F68

arising hereunder, and to enter final orders enforcing and/or construing this
Agreement.

b. This Agreement is the entire and exclusive agreement between the Parties. This
Agreement supersedes all prior and contemporaneous oral and written agreements
and discussions. This Agreement may be amended only by an Agreement in
writing signed by all Parties to this Agreement.

c. Headings or captions contained in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof.

d. This Agreement is binding upon and shall inure to the benefit of the Parties and
each of their present and former agents, servants, officers, directors, employees,
shareholders, principals, predecessors, alter egos, partners, parents, subsidiaries,
attorneys, insurers, reinsurers, sureties, spouses, heirs, executors, administrators,
trustees, successors, assigns and any other such similarly situated person or entity.
The releases set forth above further shall inure to the benefit of the Released

Parties.

e. In the event of any lawsuit or other proceeding, between the Parties arising out of
or in connection with this Agreement or in the event of any effort by a Party to
enforce this Agreement (including without limitation any collection proceedings),
in addition to all other relief to which the prevailing party may be entitled, the
prevailing party shall be entitled to recover reasonable attorneys’ fees, court costs,
and all other expenses incurred in connection with such litigation or proceeding,
including expert and witness fees.

f. Except as otherwise set forth in this Agreement, the Parties shall each pay their
own legal fees and other expenses relating to the cause or causes of action
asserted or resolved by this Agreement, or in any way relating to this Agreement.

g. This Agreement may be executed in counterparts, each of which shall be an
original and all of which together shall constitute one and the same document.

h. Executed facsimile or emailed transmissions of this Agreement shall be deemed
originals and shall be fully enforceable as the original signature.

13. Bankruptcy Court Approval. The Parties acknowledge that this Agreement is
subject to approval by the Bankruptcy Court and shal] not be effective until the entry of an order
by the Bankruptcy Court approving this Agreement (the “ pproval Order”), and the expiration
of any stay of the Approval Order. The “Approval Date,” as such term is used in this
Agreement, shall be the first business day following the entry of the Approval Order and the
expiration of any stay as may be imposed with respect to the Approval Order under the

Bankruptcy Rules or any court order. The Debtor reserves the right to seek the inclusion in the

~Approval- Order of-a-waiver-of-all-stays imposed under the Bankruptcy. Rules. _In.the event that

the Bankruptcy Court denies approval of this Agreement, or the Approval Order is reversed by a
final order that is not subject to any further appeal, either Party may terminate this Agreement by

6
Case 20-10691 Doc 249-1 Filed 09/09/21 Page /7of7

DocuSign Envelope ID: 982986E8-C70B-4218-ABEF-CB108AAESF 68

providing written notice to all other Parties. In the event this Agreement is terminated in
accordance with this Section, all Parties shall reserve their respective rights.

Having read the foregoing, and with a full understanding of all of the terms and covenants
included in the Agreement, the undersigned freely, knowingly and voluntarily, agree to be bound
by the Agreement as of the date first set forth above.

  
 

By?

Nabil J. Asterbadi 1

President Me

  

 

—_—_——

 

PD Hyde Field LLC

DocuSigned by:

By: [tea Din

. Tony Dolim
[print name]:

 

[title]: SVP, Finance & Accounting

 

Watt Companies, Inc.

DocuSigned by:

 

 

ney Voli
: T Dolim
[print name]; _'O"Y °°"!
[title]: svP, Finance & Accounting

 

11909710
